FILED
                             NOT FOR PUBLICATION                              FEB 27 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SURINDER SINGH,                                   No. 08-74129

               Petitioner,                        Agency No. A097-586-573

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Surinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies within Singh’s testimony, and between his testimony

and declaration, regarding the abuse he suffered during his third detention, how

long he was detained, and how long he remained in his village following his

release. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (adverse credibility

determination supported by inconsistencies that go the heart of the claim); Kohli v.

Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007) (inconsistencies between

petitioner’s testimony and declaration regarding the degree of abuse supported the

adverse credibility determination); Chebchoub v. INS, 257 F.3d 1038, 1043 (9th

Cir. 2001) (inconsistencies in testimony regarding the events leading up to

petitioner’s departure supported the adverse credibility determination). In the

absence of credible testimony, Singh’s asylum and withholding of removal claims

fail. See Farah, 348 F.3d at 1156.

      Because Singh’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence showing it is more likely than not he

will be tortured if returned to India, his CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                    08-74129